Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
Applicant Request for Continuation Examination on December 11, 2020.  
Amended Claims 1, 4-7, 10, 11, 13, 14, and 16-23

Claims 1, 3-7, 9-14, and 16-23 are now pending in this application and have been rejected below. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered. 




	
Response to Amendment
Applicant's amendments to Claims 1, 4-7, 10, 11, 13, 14, and 16-23 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action.

Applicant's amendments to Claims 1, 4-7, 10, 11, 13, 14, and 16-23 are not sufficient to overcome the prior art rejections set forth in the previous action.
Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, the rejections are maintained. 

Applicant submits, “…Features such as, "initiate a dispatch of a dispatch vehicle in response to receiving, from a dispatch requester computing device associated with a user involved in an incident, a request for the dispatch after an incident," "activate a dispatch timer associated with the dispatch and configured to automatically expire upon receipt of a dispatch arrival confirmation," "receive, from one or more devices, data associated with each of the plurality of escalation control thresholds," "responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a database comprising a plurality of dispatch specialists, an available dispatch specialist to manage fulfillment of the dispatch," "send, to a computing device associated with the available dispatch specialist, a notification indicating dispatch management responsibilities," and "responsive to automatically transmitted locational information received from the GPS device of the dispatch vehicle indicating the dispatch arrival confirmation, automatically deactivate the dispatch timer," as recited in amended Claim 1, clearly do not fall into any of the enumerated sub-groupings as evidenced by the examples shown in the PEG Oct 2019 Update. See id., pp. 5-6. That is, the above-recited features cannot be performed in the human mind and are not fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people. ...” The Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 1:
The limitations regarding, ...initiate a dispatch of a dispatch vehicle in response to receiving, from a dispatch requester ... associated with a user involved in an incident, a request for the dispatch after an incident; receive threshold values for each of a plurality of escalation control thresholds related to the dispatch, wherein the plurality of escalation control thresholds comprises at least two of: a predictive estimated time of arrival (ETA) of the dispatch vehicle determined based on accessing, via ..., a maximum number of ETA extensions, and a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancellation of a previous dispatch vehicle; activate a dispatch timer associated with the dispatch and configured to automatically expire upon receipt of a dispatch arrival confirmation; receive, from one or more ..., data associated with each of the plurality of escalation control thresholds; responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a ... comprising a plurality of dispatch specialists, an available dispatch specialist to manage fulfillment of the dispatch; send to a ... available dispatch specialist, a notification indicating dispatch management responsibilities; responsive to automatically transmitted locational information received from ... indicating the dispatch arrival confirmation, automatically deactivate the dispatch timer...,under the broadest reasonable interpretation, may be interpreted to include a human reasonably using a human mind and using pen and paper to, ...initiate a dispatch of a dispatch vehicle in response to receiving, from a dispatch requester ... associated with a user involved in an incident, a request for the dispatch after an incident; receive threshold values for each of a plurality of escalation control thresholds related to the dispatch, wherein the plurality of escalation control thresholds comprises at least two of: a predictive estimated time of arrival (ETA) of the dispatch vehicle determined based on accessing, via ..., a maximum number of ETA extensions, and a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancellation of a previous dispatch vehicle; activate a dispatch timer associated with the dispatch and configured to automatically expire upon receipt of a dispatch arrival confirmation; receive, from one or more ..., data associated with each of the plurality of escalation control thresholds; responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a ... comprising a plurality of dispatch specialists, an available dispatch specialist to manage fulfillment of the dispatch; send to a ... available dispatch specialist, a notification indicating dispatch management responsibilities; responsive to automatically transmitted locational information received from ... indicating the dispatch arrival confirmation, automatically deactivate the dispatch timer...  ; therefore, the claims are directed to a mental process. 

dispatch management ....initiate a dispatch of a dispatch vehicle in response to receiving, from a dispatch requester ... associated with a user involved in an incident, a request for the dispatch after an incident; receive threshold values for each of a plurality of escalation control thresholds related to the dispatch, wherein the plurality of escalation control thresholds comprises at least two of: a predictive estimated time of arrival (ETA) of the dispatch vehicle determined based on accessing, via ..., a maximum number of ETA extensions, and a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancellation of a previous dispatch vehicle; activate a dispatch timer associated with the dispatch and configured to automatically expire upon receipt of a dispatch arrival confirmation; receive, from one or more ..., data associated with each of the plurality of escalation control thresholds; responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a ... comprising a plurality of dispatch specialists, an available dispatch specialist to manage fulfillment of the dispatch; send to a ... available dispatch specialist, a notification indicating dispatch management responsibilities; responsive to automatically transmitted locational information received from ... indicating the dispatch arrival confirmation, automatically deactivate the dispatch timer, under the broadest reasonable interpretation, is managing, organizing, scheduling, human dispatch specialists’ dispatch responsibilities and to fulfill the dispatch request of human dispatch requester, which is managing personal behavior or relationships or interactions between people (i.e. human dispatch requester, human dispatch specialists), thus the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.



Applicant submits, “…the claims recite particular devices, such as a dispatch management server, a dispatch requester computing device, a computing device associated with an available dispatch specialist, and a communication interface...Accordingly, the purported generic nature of the claimed computer components is not a proper basis to conclude that the claims do not integrate the judicial exception into a practical application...The claimed features provide a technical solution to a technical challenge associated with fulfilling a dispatch. For instance, Applicant's specification explains that "the timely fulfillment of such a dispatch may be paramount in ensuring the safety of those affected by the incident and/or accident, as well the integrity of the property or vehicle involved. In conventional dispatch systems, however, the dispatch is coordinated, but the fulfillment of the dispatch is not actively monitored leading to prolonged periods of unaccountability."...The claimed features address "these and/or other technological shortcomings by using systemic logic to manage fulfillment of a dispatch. In particular, one or more aspects of the disclosure provide effective, efficient, scalable, and convenient technical solutions that address and overcome the technical problems associated with known dispatch systems. For example, one or more aspects of the disclosure provide techniques for using systemic logic based on one or more escalation control thresholds to manage fulfillment of a dispatch."...a dispatch management server having at least one processor, a memory, and a communication interface may receive data for each of one or more escalation control thresholds. Subsequently, the dispatch management server may monitor fulfillment of a dispatch after an incident based on each of the one or more escalation control thresholds...the dispatch management server may identify a dispatch specialist out of a plurality of dispatch specialists to receive task management responsibilities...Responsive to identifying the available dispatch specialist out of the plurality of dispatch specialists to receive the task management responsibilities, the dispatch management server may assign the task management responsibilities to the dispatch specialist...the claimed system provides a technical solution to the above-noted challenge presented by traditional dispatch systems. The claimed technical solution provided by the claimed system may assist in the timely and streamlined fulfillment of a dispatch, ensuring the safety of the user and the integrity of any affected property...the claimed system's ability to receive, from one or more devices, data associated with a plurality of escalation control thresholds, automatically identify and notify a dispatch specialist when the data indicates that at least one of the escalation control thresholds has been surpassed, and when automatically transmitted location information is received from a GPS device of a dispatch vehicle indicating dispatch arrival confirmation, automatically deactivate a dispatch timer that is configured to expire upon dispatch arrival confirmation represents an improvement to generic computing capabilities and conventional systems used to perform dispatch functions....The claimed arrangements provide a technical solution for initiating, monitoring, and controlling a dispatch using and interfacing with a number of computing devices....” The Examiner respectfully disagrees.

The claims do not “provide a technical solution to a technical challenge”, since dispatch fulfillment is a business problem that is directed to mental process and organizing human activities. This problem does not specifically arise in the realm of computer technology, i.e. computerized vehicle dispatch, but rather, this problem existed and was addressed long before the advent of computers. Therefore, the claims do not improve upon the computing technology.

The additional elements beyond the abstract idea, such as, server, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the dispatch management server to, computing device, the communication interface, a GPS device of the dispatch vehicle, devices, database, computing device associated with the, the GPS device of the dispatch vehicle, One or more non-transitory, computer-readable media storing instructions that, when executed by a computing device comprising at least one processor, memory, and a communication interface, cause the computing device, are, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality performing generic computing functions implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 
Additionally, with respect to the elements, ...receiving, from..., receive threshold values...,  send to a ... available dispatch specialist, a notification..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – ...receiving, from..., receive threshold values..., data output – send to a ... available dispatch specialist, a notification...; Therefore, the claims do not integrate the abstract idea into a practical application. 


Further, Applicant concedes in Applicant’s arguments that the claims are indeed directed to organizing human activities and do not integrate into a practical application. As Applicant point out in Applicant’s arguments and Applicant’s Specification, such as, “the timely fulfillment of such a dispatch (i.e. managing human) may be paramount in ensuring the safety of those affected by the incident and/or accident, as well the integrity of the property or vehicle involved (i.e. fundamental economic/commercial/legal interactions)...manage fulfillment of a dispatch (i.e. managing human)...a dispatch management server having at least one processor, a memory, and a communication interface may receive data for each of one or more escalation control thresholds.(i.e. generally linking/apply it/extra-solution activities) Subsequently, the dispatch management server may monitor fulfillment of a dispatch after an incident based on each of the one or more escalation control thresholds...(i.e. managing human)....identify a dispatch specialist out of a plurality of dispatch specialists to receive task management responsibilities (i.e. managing human)....to identifying the available dispatch specialist out of the plurality of dispatch specialists to receive the task management responsibilities (i.e. managing human)....assist in the timely and streamlined fulfillment of a dispatch, ensuring the safety of the user and the integrity of any affected property (i.e. fundamental economic/commercial/legal interactions)...receive, from one or more devices, data associated with a plurality of escalation control thresholds, automatically identify and notify a dispatch specialist...(i.e. generally linking/apply it/extra-solution activities, managing human)...automatically transmitted location information is received from a GPS device of a dispatch vehicle indicating dispatch arrival confirmation (i.e. generally linking/apply it/extra-solution activities)...initiating, monitoring, and controlling a dispatch (i.e. managing human) using and interfacing with a number of computing devices (i.e. generally linking/apply it)”





Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 



Applicant submits, “…the claims should at least be found to be patent-eligible under Step 2B of the Alice/Mayo test, as the claims recite significantly more than an abstract idea....The Office's rejection does not support the conclusion that the actual language of the claims, or the claims as a whole, recite a "combination of elements [that represent] well-understood, routine, conventional activity... widely prevalent or in common use in the relevant industry." Instead, the Office genericizes the claim language and provides alleged support for the genericized feature of the claims...This is not a sufficient showing that the claimed features considered alone and in combination, are well-understood, routine, and conventional in accordance with the Berkheimer Memo. Applicant asserts that the claimed features are not well-understood, routine, or conventional activity, and the Office has not shown them to be...the combination of unconventional features confines the claims to a particular, useful application of an inventive concept. The Federal Circuit, in Bascom Global Internet v. AT&T Mobility LLC, No. 15-1763 (Fed. Cir. Jun, 27, 2016), held that although the subject claims were directed to an abstract idea, they were patent-eligible because they included an inventive concept, despite the fact that they recited elements that were not inventive themselves. Bascom, pp. 12-15. Accordingly, the claimed features are sufficient to qualify as "significantly more" than the alleged judicial exception of mental processes or certain methods of organizing human activity, and are at least patent-eligible under Step 2B of the Alice/Mayo test....” The Examiner respectfully disagrees.


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 

As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 

Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, [0018] FIG. 1 depicts an illustrative dispatch management system 100 including a dispatch requester computing device 110, a dispatch vehicle 120, a dispatch management server 130, and a dispatch specialist computing device 140. Each of the dispatch requester computing device 110, dispatch vehicle 120, dispatch management server 130, and dispatch specialist computing device 140 may be configured to communicate with each other, as well as other computing devices, through network 150. Additionally, each component shown in FIG. 1 may be implemented in hardware, software, or a combination of the two. [0019] Dispatch requester computing device 110 may be associated with a dispatch requester, who may be an individual affected by an incident and/or accident related to real property (e.g., home, apartment, condominium, business, or other property) and/or a vehicle (e.g., automobile, motorcycle, scooter, bus, recreational vehicle, boat, or other vehicle). In instances in which the incident and/or accident is related to a vehicle, the incident and/or accident may further correspond to a one-vehicle accident, multi-vehicle accident, vehicle breakdown, inability to access a vehicle (e.g., locked out of vehicle), and the like. In instances in which the incident and/or accident is related to a home, the incident and/or accident may further correspond to a break-in, fire, plumbing issue, inability to access home (e.g., locked out of residence), and the like. [0020] The dispatch requester computing device 110 may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. The dispatch requester computing device 110 may include GPS 111, which may be utilized in determining a location associated with the vehicle or home of the dispatch requester involved in the incident and/or accident. Such transmittal and reception processes as described above may be performed through an application, web application, calling interface, text interface, and/or other communication interface configured to facilitate interaction with one or more of dispatch vehicle 120 and the computing devices included therein (e.g., telematics device 123, vehicle control computer 124, mobile device 125, and the like), dispatch management server 130, and dispatch specialist computing device 140 [0021] Dispatch vehicle 120 in the dispatch management system 100 may be of a particular type corresponding to the nature of the dispatch request. For instance, in the event that the dispatch request is related to a broken down vehicle, the dispatch vehicle 120 may be a tow truck. Similarly, in the event that the dispatch request is related to a plumbing incident, the dispatch vehicle 120 may be a related to a plumber. As such, dispatch vehicle 120 may be, for example, an automobile, motorcycle, scooter, bus, truck, tow truck, recreational vehicle, commercial vehicle, emergency response vehicle, boat, or other vehicle corresponding to the nature of the dispatch request. In some instances, while not explicitly shown, dispatch vehicle 120 may be one of a plurality of vehicles. [0022] The dispatch vehicle 120 may include short-range communication systems 121, telematics device 122, vehicle control computer 123, mobile computing device 124, and/or GPS 125. Such components either operating alone or in tandem may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. [0023] Short-range communication system 121 may be a vehicle-based data transmission system, which may be configured to transmit data to, and receive data from, one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. In some examples, communication system 121 may use dedicated short-range communications (DSRC) protocols and standards to perform wireless communications. However, short-range communication system 121 need not use DSRC, and may be implemented using other short-range wireless protocols in other examples, such as WLAN communication protocols (e.g., IEEE 802.11), Bluetooth (e.g., IEEE 802.15.1), or one or more of the Communication Access for Land Mobiles (CALM) wireless communication protocols and air interfaces. In certain examples, short-range communication system 121 may include specialized hardware installed in dispatch vehicle 120 (e.g., transceivers, antennas, and the like), while in other examples the communication system 121 may be implemented using existing vehicle hardware components (e.g., radio and satellite equipment, navigation computers, and the like) or may be implemented by software running on the mobile device 124 of a drivers or passengers within the vehicle 120 [0024] Telematics device 122 may be a computing device containing many or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. Telematics device 122 may be configured to communicate with one or more of short range communication system 121, vehicle control computer 123, mobile computing device 124, and GPS 125. Additionally, the telematics device 122 may be configured to receive, store, and transmit vehicle data (e.g., location data from GPS 125) to one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. Telematics device 122 also may be configured to independently detect or determine vehicle data such as location information. As will be described in further detail below, in some instances, telematics device 122 of dispatch vehicle 120 may be configured to be accessed and/or controlled by dispatch management server 130 and/or dispatch specialist computing device 140 to provide information corresponding to a location of dispatch vehicle 120 [0025] Vehicle control computer 123 may be a computing device containing many or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. Vehicle control computer 123 may be configured to communicate with one or more of short range communication system 121, telematics device 122, mobile computing device 124, and GPS 125. In some instances, vehicle control computing device 123 may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. Such transmittal and reception processes may be performed through an application, web application, calling interface, text interface, and/or other communication interface configured to facilitate interaction with one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. Additionally, vehicle control computer 123 may be configured to interface with a display screen through which information concerning the dispatch may be displayed. [0026] Mobile computing device 124 may be a computing device containing many or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. Mobile computing device 124 may be configured to communicate with one or more of short range communication system 121, telematics device 122, vehicle control computer 123, and GPS 125. In some instances, mobile computing device 124 may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. Such transmittal and reception processes may be performed through an application, web application, calling interface, text interface, and/or other communication interface configured to facilitate interaction with one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. Additionally, mobile computing device 124 may also be configured to independently detect or determine vehicle data such as location information. 
[0027] GPS 125 may be configured to determine, store, and transmit locational information corresponding to dispatch vehicle 120. In some instances, GPS 125 may be configured to transmit location information to one or more of short range communication system 121, telematics device 122, vehicle control computer 123, and mobile computing device 124 [0028] The dispatch management system 100 also may include dispatch management server 130, containing some or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. The dispatch management server 130 may be configured to communicate with dispatch requester computing device 110, components of dispatch vehicle 120 including short-range communication system 121, telematics device 122, vehicle control computer 123, and mobile device 124, and dispatch specialist computing device 140. Dispatch management server 130 may include dispatch management computer 131 and dispatch management database 132 [0029] The dispatch management computer 131 of dispatch management server 130 may be configured to receive data for each of one or more escalation control thresholds, monitor fulfillment of a dispatch after an incident based on each of the one or more escalation control thresholds, identify that at least one of the one or more escalation control thresholds has been surpassed, identify an available dispatch specialist out of a plurality of dispatch specialists to receive task management responsibilities, and assign the task management responsibilities to the dispatch specialist. As will be described in further detail below, dispatch management server 130 may perform additional functions by way of dispatch management computing device 131 [0030] The dispatch management database 132 may store information related to the performance of the dispatch management processes. In particular, dispatch management database 132 may store a plurality of dispatch profiles, which may be created upon the receipt of a dispatch request at dispatch management server 130. The dispatch profiles may include information such as a name of a dispatch requester, insurance information of the dispatch requester, timestamp of transmittal of a dispatch request, type of incident and/or accident corresponding to the dispatch request (e.g., vehicle accident, plumbing incident, locked out of property/vehicle, and the like), and locational data corresponding to the location of the incident and/or accident. Furthermore, the dispatch profiles may be configured to include information corresponding to the dispatch vehicle enlisted with fulfilling the dispatch request. Such information may include an identification number of the dispatch vehicle, as well data corresponding to the fulfillment of the dispatch in relation to the escalation control thresholds. [0031] Additionally, dispatch management database 132 may store information related to each of a plurality of dispatch vehicles. Such information may include a type associated with the dispatch vehicle (e.g., tow truck, plumber, electrician, locksmith, and the like), a real-time indication of availability of the dispatch vehicle (e.g., available, unavailable), a dispatch schedule associated with the dispatch vehicle, and a real-time location associated with the dispatch vehicle. [0032] Furthermore, the dispatch management database 132 may store information related to each of a plurality of dispatch specialists who may be individuals responsible for monitoring fulfillment of a dispatch after an escalation control threshold has been surpassed. Such information may include a name and contact information of the dispatch specialist, a real- time indication of availability of the dispatch specialist (e.g., available, unavailable), a schedule associated with the dispatch specialist, and a group associated with the dispatch specialist. Such groups may be related to an area of specialty such as property or vehicle, may relate to a specific type of property or vehicle (e.g., house, truck, boat, and the like), and/or may relate to a specific manufacturer of vehicle. [0033] The dispatch management system 100 also may include dispatch specialist computing device 140, containing some or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. The dispatch specialist computing device 140 may be associated with a dispatch specialist and may be configured to communicate with dispatch requester computing device 110, components of dispatch vehicle 120 including short-range communication system 121, telematics device 122, vehicle control computer 123 and mobile device 124, and dispatch management server 130. In some instances, while not explicitly shown, dispatch specialist computing device 140 may be one of a plurality of computing devices, each of which being associated with a particular dispatch specialist.  [0034] FIGS. 2A, 2B, 2C, 2D, 2E, and 2F depict an illustrative event sequence for using systemic logic to manage fulfillment of a dispatch in accordance with one or more aspects of the disclosure. The event sequence described below in regard to FIGS. 2A, 2B, 2C, 2D, 2E, and 2F may include processing steps performed in response to an incident and/or accident involving real property or a vehicle of a user or dispatch requester. While the steps shown in FIGS. 2A, 2B, 2C, 2D, 2E, and 2F are presented sequentially, the steps need not follow the sequence presented and may occur in any order. [0061] FIG. 4 illustrates a block diagram of a dispatch control computing device 401 in a system that may be used according to one or more illustrative embodiments of the disclosure. The dispatch control computing device 401 may have a processor 403 for controlling overall operation of the dispatch control computing device 401 and its associated components, including RAM 405, ROM 407, input/output module 409, and memory unit 415. The dispatch control computing device 401, along with one or more additional devices (e.g., terminals 441, 451) may correspond to any of multiple systems or devices, such as dispatch management systems, configured as described herein for performing methods corresponding to the usage of systemic logic to manage fulfillment of a dispatch. [0062] Input / Output (I/O) module 409 may include a microphone, keypad, touch screen, and/or stylus through which a user of the dispatch control computing device 401 may provide input, and may also include one or more of a speaker for providing audio input/output and a video display device for providing textual, audiovisual and/or graphical output. Software may be stored within memory unit 415 and/or other storage to provide instructions to processor 403 for enabling dispatch control computing device 401 to perform various functions. For example, memory unit 415 may store software used by the dispatch control computing device 401, such as an operating system 417, application programs 419, and an associated internal database 421. The memory unit 415 includes one or more of volatile and/or non-volatile computer memory to store computer-executable instructions, data, and/or other information. Processor 403 and its associated components may allow the dispatch control computing device 401 to execute a series of computer-readable instructions to perform the one or more of the processes or functions described herein.  [0063] The dispatch control computing device 401 may operate in a networked environment 400 supporting connections to one or more remote computers, such as terminals / devices 441 and 451. Dispatch control computing device 401, and related terminals / devices 441 and 451, may include devices installed in vehicles and/or homes, mobile devices that may travel within vehicles and/or may be situated in homes, or devices outside of vehicles and/or homes that are configured to perform aspects of the processes described herein. Thus, the dispatch control computing device 401 and terminals / devices 441 and 451 may each include personal computers (e.g., laptop, desktop, or tablet computers), servers (e.g., web servers, database servers), vehicle-based devices (e.g., on-board vehicle computers, short-range vehicle communication systems, sensors, and telematics devices), or mobile communication devices (e.g., mobile phones, portable computing devices, and the like), and may include some or all of the elements described above with respect to the dispatch control computing device 401. The network connections depicted in FIG. 4 include a local area network (LAN) 425 and a wide area network (WAN) 429, and a wireless telecommunications network 433, but may also include other networks. When used in a LAN networking environment, the dispatch control computing device 401 may be connected to the LAN 425 through a network interface or adapter 423. When used in a WAN networking environment, the dispatch control computing device 401 may include a modem 427 or other means for establishing communications over the WAN 429, such as network 431 (e.g., the Internet). When used in a wireless telecommunications network 433, the dispatch control computing device 401 may include one or more transceivers, digital signal processors, and additional circuitry and software for communicating with wireless computing devices 441 (e.g., mobile phones, short-range vehicle communication systems, vehicle sensing and telematics devices) via one or more network devices 435 (e.g., base transceiver stations) in the wireless network 433 [0064] It will be appreciated that the network connections shown are illustrative and other means of establishing a communications link between the computers may be used. The existence of any of various network protocols such as TCP/IP, Ethernet, FTP, HTTP and the like, and of various wireless communication technologies such as GSM, CDMA, Wi-Fi, and WiMAX, is presumed, and the various computing devices and components described herein may be configured to communicate using any of these network protocols or technologies.   [0066] As will be appreciated by one of skill in the art, the various aspects described herein may be embodied as a method, a computer system, or a computer program product. Accordingly, those aspects may take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment combining software and hardware aspects. Furthermore, such aspects may take the form of a computer program product stored by one or more computer-readable storage media having computer-readable program code, or instructions, embodied in or on the storage media. Any suitable computer readable storage media may be utilized, including hard disks, CD-ROMs, optical storage devices, magnetic storage devices, and/or any combination thereof. [0067] Although the subject matter has been described in language specific to structural features and/or methodological acts, it is to be understood that the subject matter defined in the appended claims is not necessarily limited to the specific features or acts described above., as required by Berkheimer Memo.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Unlike the present claims, the claims at issue in BASCOM were directed to the installation of a filtering tool at a specific location (i.e., the remote ISP server), remote from the end-users (i.e., the local client computer), with customizable filtering features specific to each end user, which gives the filtering tool both the technological benefits of a filter on a local client computer and the technological benefits of a filter on the ISP server. BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, No. 15-1763, slip op. at 15 (Fed Cir. Jun 27, 2016). It is this particular arrangement of the remote ISP server and the local client computer that is a technology-based solution that the court in BASCOM found overcame existing technical problems with other filtering systems was the non-conventional and non-generic arrangement of known, conventional pieces.
Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “...never indicates precisely what reads on either "a maximum number of ETA extensions" or "a maximum number of dispatches."...With respect to "a maximum number of ETA extensions," Pfeffer is silent regarding any such threshold...Nowhere does Pfeffer discuss "a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancellation of a previous dispatch vehicle,”...” The Examiner respectfully disagrees.

Under the broadest reasonable interpretation of the Claims, Pfeffer teaches:
a maximum number of ETA extensions, and (in at least [0038] discloses an optimal number of responders, an identification of desired skill sets of the responders, desired equipment, contingency plans in case the desired responders, skill sets, equipment, etc. are unavailable, and any other information which can contribute to providing an optimal response to the incident.  The incident scenario may also identify a maximum arrival time of responders…responders may be considered effective (or relevant) for responding to an incident if they are estimated to be able to reach the incident location within the maximum arrival time…indicate a maximum arrival time of twelve minutes for an incident which is urgent in nature. As such, any responders for which an estimated time of arrival to the incident location exceeds twelve minutes may not (at least initially) be asked to respond to the incident. [0072] discloses distress signal can bypass the need for dispatcher approval such that the nearest responders are automatically dispatched in order to minimize any delay in the initial response. [0093] discloses If it is determined that the responder is no longer needed, a no longer needed notification is sent to the responder in an operation 570. The responder may no longer be needed if an adequate number of responders have already accepted, if additional incident information indicates that responders at the incident location have the incident under control, if the responder is delayed due to traffic or vehicular break down, etc. If it is determined in operation 565 that the responder is still needed, the responder is provided with directions in an operation 572. [0094] discloses can also determine an expected arrival time of the responder at the incident location. The expected arrival time can be based on the responder's current mode of transportation… The task management system can also estimate times that the responder will pass various locations along his/her route to the incident location… track the progress of the responder, and if the responder does not reach these various locations within a predetermined time of the estimated time, this can indicate a delay. In the event of a delay, the task management system or dispatcher may contact the responder to find out if there is a problem…the task management system may send the dispatch request to another responder in the responder queue to ensure the timely arrival of an adequate number of responders. (Examiner note: exceeding maximum number of ETA extensions of “once” and selecting another/next dispatch specialist))
a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancellation of a previous dispatch vehicle;  (in at least [0038] discloses The incident scenario can include an optimal number of responders, an identification of desired skill sets of the responders, desired equipment, contingency plans in case the desired responders, skill sets, equipment, etc. are unavailable, and any other information which can contribute to providing an optimal response to the incident. [0042] discloses Dispatch engine 175 can be used to ensure that a maximized amount of the desired resources are provided to deal with the incident. Dispatch engine 175 can interact with mapping engine 180 and/or assets databases 190 to generate the dispatch. Dispatch engine 175 can use mapping engine 180 to identify the locations of responders relative to a location of the incident (i.e., incident location). [0047] discloses the dispatch can initially be sent to a first number x responders in a responder queue, where the number x is a number of optimal responders (i.e. maximum number of dispatches) identified in the incident scenario and corresponding to the particular responder queue. Based on the responses or lack of responses from responders, dispatch engine 175 can move down the responder queue until the optimal number of responders is en route to the incident location. [0088] discloses if responders are in possession of equipment to be used in responding to the incident, the responder queue(s) and the equipment queue(s) may be combined into a single queue which is used to ensure that a maximized amount of the resources identified in the incident scenario are dispatched to the incident. [0091] discloses If the responder has not accepted the dispatch request, a determination can be made regarding whether there is a subsequent responder in the responder queue to whom the dispatch request can be sent in an operation 550. If there is a subsequent responder in the responder queue, the task management system sends the dispatch request to the subsequent responder in an operation 555, and a similar process can be implemented with respect to the subsequent responder. As such, the task management system can keep going down the responder queue until an adequate number of responders have accepted the dispatch request (i.e. maximum number of dispatches)...If the responder accepts the dispatch but then comes to the conclusion that he/she will not be able to make it to the incident within a reasonable amount of time (i.e. he runs out of gas) the responder is able to press a button on FIG. 4C ‘Cancel’ (i.e. due to cancellation of a previous dispatch vehicle) and he will be removed from the dispatch and replaced by the next most relevant responder in his queue (i.e. a new dispatch vehicle is initiated for the same incident due to cancellation of a previous dispatch vehicle)…the task management system can keep going down the responder queue until an adequate number of responders have accepted the dispatch request. (i.e. number of dispatches is a number of times a dispatch of a new dispatch vehicle) [0093] discloses The responder may no longer be needed if an adequate number of responders have already accepted, if additional incident information indicates that responders at the incident location have the incident under control, if the responder is delayed due to traffic or vehicular break down, etc. If it is determined in operation 565 that the responder is still needed, the responder is provided with directions in an operation 572.   [0094] discloses The task management system can track the progress of the responder, and if the responder does not reach these various locations within a predetermined time of the estimated time, this can indicate a delay. In the event of a delay, the task management system or dispatcher may contact the responder to find out if there is a problem. Alternatively, or in addition, the task management system may send the dispatch request to another responder in the responder queue to ensure the timely arrival of an adequate number of responders. [0102] discloses a report indicating that no more responders are needed at an incident location can be presented to the dispatcher through a pop-up window or by any other method such that the dispatcher knows to cancel the dispatch request to any additional responders.)

Applicant’s remaining arguments are moot in light of new grounds rejection necessitated by Applicant’s amendments.



Applicant submits, “With respect to dependent Claims 6, 13, and 20...Pfeffer does not mention sending a dispatch confirmation to a dispatch requester computing device associated with a user involved in an incident...” The Examiner respectfully disagrees.

Under the broadest reasonable interpretation, the responder that arrives on scene first in Pfeffer is “a user involved in an incident” having a “dispatch requester computing device” that can request additional responders each having “computing device associated with the dispatch vehicle”, since the claims does not exclude responders from being “dispatch requesters”, further the responders in Pfeffer do indeed request additional responders, so under the broadest reasonable interpretation, the responders in Pfeffer can be “a user involved in an incident” with a “dispatch requesters computing device
after initiating dispatch of the dispatch vehicle, transmitting, to the dispatch requester computing device and a computing device associated with the dispatch vehicle, via the communication interface, a dispatch confirmation; (in at least [0041]  the updated incident scenario or dispatch may include additional responders to help with the additional passengers, and additional responders equipped to deal with the fire. [0069] FIG. 4C illustrates mobile device 400 with a third responder interface screen 415 in accordance with an exemplary embodiment. Third responder interface screen 415 can be displayed to the responder upon acceptance of a dispatch request. Upon arrival at the incident location, the responder can indicate that he/she has arrived by activating an ‘On Site’ control. Upon activation of the ‘On Site’ control, the task management system can compare the responder's current location with the incident location. [0070]  The responder can report on responder status by indicating that he/she has arrived at the incident location, [0070] indicating that additional help/equipment is needed, requesting a search and rescue operation, etc. [0075] system can continually attempt to receive additional incident information which can be used to provide updates to responders and/or modify the dispatch. [0092] The follow up request can be an urgent message indicating that there is still a need for additional responders, and requesting that the responder accept the dispatch request. [0093] If it is determined in operation 545 that the responder has accepted the dispatch request (based on an acceptance from the responder or information from a different source), a determination is made in an operation 565 whether the responder is still needed. If it is determined that the responder is no longer needed, a no longer needed notification is sent to the responder in an operation 570... If it is determined in operation 565 that the responder is still needed, the responder is provided with directions in an operation 572. The directions can include any combination of an identification of the incident location by address, route, site, etc., turn-by-turn text directions, and/or audio directions. The directions can also include a map which can illustrate the incident location, the current position of the responder, and/or the positions of other responders. (i.e. dispatch confirmation))











Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-7, 9-14, and 16-23 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 1, 7, 14 recites “receive, from one or more devices”, it is unclear to which elements the “devices” refers. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claims 3-6, 21, 9-13, 22, 16-20, 23 depend on claim 1, 7, 14 and do not cure the aforementioned deficiencies of claim 1, 7, 14, and thus, claims 3-6, 21, 9-13, 22, 16-20, 23 is rejected for the reasons set forth above regarding claim 1, 7, 14 as a result.








Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9-14, and 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims (claim 1, and similarly 7 and 14) recite,
“A dispatch management ...: 
initiate a dispatch of a dispatch vehicle in response to receiving, from a dispatch requester ... associated with a user involved in an incident, a request for the dispatch after an incident; 
receive threshold values for each of a plurality of escalation control thresholds related to the dispatch, wherein the plurality of escalation control thresholds comprises at least two of: 
a predictive estimated time of arrival (ETA) of the dispatch vehicle determined based on accessing, via ..., 
a maximum number of ETA extensions, and 
a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancellation of a previous dispatch vehicle; 
activate a dispatch timer associated with the dispatch and configured to automatically expire upon receipt of a dispatch arrival confirmation; 
receive, from one or more ..., data associated with each of the plurality of escalation control thresholds; 
responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a ... comprising a plurality of dispatch specialists, an available dispatch specialist to manage fulfillment of the dispatch; 
send to a ... available dispatch specialist, a notification indicating dispatch management responsibilities; 
responsive to automatically transmitted locational information received from ... indicating the dispatch arrival confirmation, automatically deactivate the dispatch timer”


Analyzing under Step 2A, Prong 1:
The limitations regarding, ...initiate a dispatch of a dispatch vehicle in response to receiving, from a dispatch requester ... associated with a user involved in an incident, a request for the dispatch after an incident; receive threshold values for each of a plurality of escalation control thresholds related to the dispatch, wherein the plurality of escalation control thresholds comprises at least two of: a predictive estimated time of arrival (ETA) of the dispatch vehicle determined based on accessing, via ..., a maximum number of ETA extensions, and a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancellation of a previous dispatch vehicle; activate a dispatch timer associated with the dispatch and configured to automatically expire upon receipt of a dispatch arrival confirmation; receive, from one or more ..., data associated with each of the plurality of escalation control thresholds; responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a ... comprising a plurality of dispatch specialists, an available dispatch specialist to manage fulfillment of the dispatch; send to a ... available dispatch specialist, a notification indicating dispatch management responsibilities; responsive to automatically transmitted locational information received from ... indicating the dispatch arrival confirmation, automatically deactivate the dispatch timer...,under the broadest reasonable interpretation, may be interpreted to include a human reasonably using a human mind and using pen and paper to, ...initiate a dispatch of a dispatch vehicle in response to receiving, from a dispatch requester ... associated with a user involved in an incident, a request for the dispatch after an incident; receive threshold values for each of a plurality of escalation control thresholds related to the dispatch, wherein the plurality of escalation control thresholds comprises at least two of: a predictive estimated time of arrival (ETA) of the dispatch vehicle determined based on accessing, via ..., a maximum number of ETA extensions, and a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancellation of a previous dispatch vehicle; activate a dispatch timer associated with the dispatch and configured to automatically expire upon receipt of a dispatch arrival confirmation; receive, from one or more ..., data associated with each of the plurality of escalation control thresholds; responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a ... comprising a plurality of dispatch specialists, an available dispatch specialist to manage fulfillment of the dispatch; send to a ... available dispatch specialist, a notification indicating dispatch management responsibilities; responsive to automatically transmitted locational information received from ... indicating the dispatch arrival confirmation, automatically deactivate the dispatch timer...  ; therefore, the claims are directed to a mental process. 

Further, dispatch management ....initiate a dispatch of a dispatch vehicle in response to receiving, from a dispatch requester ... associated with a user involved in an incident, a request for the dispatch after an incident; receive threshold values for each of a plurality of escalation control thresholds related to the dispatch, wherein the plurality of escalation control thresholds comprises at least two of: a predictive estimated time of arrival (ETA) of the dispatch vehicle determined based on accessing, via ..., a maximum number of ETA extensions, and a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancellation of a previous dispatch vehicle; activate a dispatch timer associated with the dispatch and configured to automatically expire upon receipt of a dispatch arrival confirmation; receive, from one or more ..., data associated with each of the plurality of escalation control thresholds; responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a ... comprising a plurality of dispatch specialists, an available dispatch specialist to manage fulfillment of the dispatch; send to a ... available dispatch specialist, a notification indicating dispatch management responsibilities; responsive to automatically transmitted locational information received from ... indicating the dispatch arrival confirmation, automatically deactivate the dispatch timer, under the broadest reasonable interpretation, is managing, organizing, scheduling, human dispatch specialists’ dispatch responsibilities and to fulfill the dispatch request of human dispatch requester, which is managing personal behavior or relationships or interactions between people (i.e. human dispatch requester, human dispatch specialists), thus the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 7, 14: server, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the dispatch management server to, computing device, the communication interface, a GPS device of the dispatch vehicle, devices, database, computing device associated with the, the GPS device of the dispatch vehicle, One or more non-transitory, computer-readable media storing instructions that, when executed by a computing device comprising at least one processor, memory, and a communication interface, cause the computing device

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and 

Additionally, with respect to the elements, ...receiving, from..., receive threshold values...,  send to a ... available dispatch specialist, a notification..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – ...receiving, from..., receive threshold values..., data output – send to a ... available dispatch specialist, a notification...


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 

As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 

Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, [0018] FIG. 1 depicts an illustrative dispatch management system 100 including a dispatch requester computing device 110, a dispatch vehicle 120, a dispatch management server 130, and a dispatch specialist computing device 140. Each of the dispatch requester computing device 110, dispatch vehicle 120, dispatch management server 130, and dispatch specialist computing device 140 may be configured to communicate with each other, as well as other computing devices, through network 150. Additionally, each component shown in FIG. 1 may be implemented in hardware, software, or a combination of the two. [0019] Dispatch requester computing device 110 may be associated with a dispatch requester, who may be an individual affected by an incident and/or accident related to real property (e.g., home, apartment, condominium, business, or other property) and/or a vehicle (e.g., automobile, motorcycle, scooter, bus, recreational vehicle, boat, or other vehicle). In instances in which the incident and/or accident is related to a vehicle, the incident and/or accident may further correspond to a one-vehicle accident, multi-vehicle accident, vehicle breakdown, inability to access a vehicle (e.g., locked out of vehicle), and the like. In instances in which the incident and/or accident is related to a home, the incident and/or accident may further correspond to a break-in, fire, plumbing issue, inability to access home (e.g., locked out of residence), and the like. [0020] The dispatch requester computing device 110 may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. The dispatch requester computing device 110 may include GPS 111, which may be utilized in determining a location associated with the vehicle or home of the dispatch requester involved in the incident and/or accident. Such transmittal and reception processes as described above may be performed through an application, web application, calling interface, text interface, and/or other communication interface configured to facilitate interaction with one or more of dispatch vehicle 120 and the computing devices included therein (e.g., telematics device 123, vehicle control computer 124, mobile device 125, and the like), dispatch management server 130, and dispatch specialist computing device 140 [0021] Dispatch vehicle 120 in the dispatch management system 100 may be of a particular type corresponding to the nature of the dispatch request. For instance, in the event that the dispatch request is related to a broken down vehicle, the dispatch vehicle 120 may be a tow truck. Similarly, in the event that the dispatch request is related to a plumbing incident, the dispatch vehicle 120 may be a related to a plumber. As such, dispatch vehicle 120 may be, for example, an automobile, motorcycle, scooter, bus, truck, tow truck, recreational vehicle, commercial vehicle, emergency response vehicle, boat, or other vehicle corresponding to the nature of the dispatch request. In some instances, while not explicitly shown, dispatch vehicle 120 may be one of a plurality of vehicles. [0022] The dispatch vehicle 120 may include short-range communication systems 121, telematics device 122, vehicle control computer 123, mobile computing device 124, and/or GPS 125. Such components either operating alone or in tandem may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. [0023] Short-range communication system 121 may be a vehicle-based data transmission system, which may be configured to transmit data to, and receive data from, one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. In some examples, communication system 121 may use dedicated short-range communications (DSRC) protocols and standards to perform wireless communications. However, short-range communication system 121 need not use DSRC, and may be implemented using other short-range wireless protocols in other examples, such as WLAN communication protocols (e.g., IEEE 802.11), Bluetooth (e.g., IEEE 802.15.1), or one or more of the Communication Access for Land Mobiles (CALM) wireless communication protocols and air interfaces. In certain examples, short-range communication system 121 may include specialized hardware installed in dispatch vehicle 120 (e.g., transceivers, antennas, and the like), while in other examples the communication system 121 may be implemented using existing vehicle hardware components (e.g., radio and satellite equipment, navigation computers, and the like) or may be implemented by software running on the mobile device 124 of a drivers or passengers within the vehicle 120 [0024] Telematics device 122 may be a computing device containing many or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. Telematics device 122 may be configured to communicate with one or more of short range communication system 121, vehicle control computer 123, mobile computing device 124, and GPS 125. Additionally, the telematics device 122 may be configured to receive, store, and transmit vehicle data (e.g., location data from GPS 125) to one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. Telematics device 122 also may be configured to independently detect or determine vehicle data such as location information. As will be described in further detail below, in some instances, telematics device 122 of dispatch vehicle 120 may be configured to be accessed and/or controlled by dispatch management server 130 and/or dispatch specialist computing device 140 to provide information corresponding to a location of dispatch vehicle 120 [0025] Vehicle control computer 123 may be a computing device containing many or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. Vehicle control computer 123 may be configured to communicate with one or more of short range communication system 121, telematics device 122, mobile computing device 124, and GPS 125. In some instances, vehicle control computing device 123 may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. Such transmittal and reception processes may be performed through an application, web application, calling interface, text interface, and/or other communication interface configured to facilitate interaction with one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. Additionally, vehicle control computer 123 may be configured to interface with a display screen through which information concerning the dispatch may be displayed. [0026] Mobile computing device 124 may be a computing device containing many or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. Mobile computing device 124 may be configured to communicate with one or more of short range communication system 121, telematics device 122, vehicle control computer 123, and GPS 125. In some instances, mobile computing device 124 may be configured to receive and transmit information corresponding to a dispatch request, receive information corresponding to updates regarding the dispatch request, transmit location information, and the like. Such transmittal and reception processes may be performed through an application, web application, calling interface, text interface, and/or other communication interface configured to facilitate interaction with one or more of dispatch requester computing device 110, dispatch management server 130, and dispatch specialist computing device 140. Additionally, mobile computing device 124 may also be configured to independently detect or determine vehicle data such as location information. 
[0027] GPS 125 may be configured to determine, store, and transmit locational information corresponding to dispatch vehicle 120. In some instances, GPS 125 may be configured to transmit location information to one or more of short range communication system 121, telematics device 122, vehicle control computer 123, and mobile computing device 124 [0028] The dispatch management system 100 also may include dispatch management server 130, containing some or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. The dispatch management server 130 may be configured to communicate with dispatch requester computing device 110, components of dispatch vehicle 120 including short-range communication system 121, telematics device 122, vehicle control computer 123, and mobile device 124, and dispatch specialist computing device 140. Dispatch management server 130 may include dispatch management computer 131 and dispatch management database 132 [0029] The dispatch management computer 131 of dispatch management server 130 may be configured to receive data for each of one or more escalation control thresholds, monitor fulfillment of a dispatch after an incident based on each of the one or more escalation control thresholds, identify that at least one of the one or more escalation control thresholds has been surpassed, identify an available dispatch specialist out of a plurality of dispatch specialists to receive task management responsibilities, and assign the task management responsibilities to the dispatch specialist. As will be described in further detail below, dispatch management server 130 may perform additional functions by way of dispatch management computing device 131 [0030] The dispatch management database 132 may store information related to the performance of the dispatch management processes. In particular, dispatch management database 132 may store a plurality of dispatch profiles, which may be created upon the receipt of a dispatch request at dispatch management server 130. The dispatch profiles may include information such as a name of a dispatch requester, insurance information of the dispatch requester, timestamp of transmittal of a dispatch request, type of incident and/or accident corresponding to the dispatch request (e.g., vehicle accident, plumbing incident, locked out of property/vehicle, and the like), and locational data corresponding to the location of the incident and/or accident. Furthermore, the dispatch profiles may be configured to include information corresponding to the dispatch vehicle enlisted with fulfilling the dispatch request. Such information may include an identification number of the dispatch vehicle, as well data corresponding to the fulfillment of the dispatch in relation to the escalation control thresholds. [0031] Additionally, dispatch management database 132 may store information related to each of a plurality of dispatch vehicles. Such information may include a type associated with the dispatch vehicle (e.g., tow truck, plumber, electrician, locksmith, and the like), a real-time indication of availability of the dispatch vehicle (e.g., available, unavailable), a dispatch schedule associated with the dispatch vehicle, and a real-time location associated with the dispatch vehicle. [0032] Furthermore, the dispatch management database 132 may store information related to each of a plurality of dispatch specialists who may be individuals responsible for monitoring fulfillment of a dispatch after an escalation control threshold has been surpassed. Such information may include a name and contact information of the dispatch specialist, a real- time indication of availability of the dispatch specialist (e.g., available, unavailable), a schedule associated with the dispatch specialist, and a group associated with the dispatch specialist. Such groups may be related to an area of specialty such as property or vehicle, may relate to a specific type of property or vehicle (e.g., house, truck, boat, and the like), and/or may relate to a specific manufacturer of vehicle. [0033] The dispatch management system 100 also may include dispatch specialist computing device 140, containing some or all of the hardware/software components as the dispatch control computing device 401 depicted in FIG. 4. The dispatch specialist computing device 140 may be associated with a dispatch specialist and may be configured to communicate with dispatch requester computing device 110, components of dispatch vehicle 120 including short-range communication system 121, telematics device 122, vehicle control computer 123 and mobile device 124, and dispatch management server 130. In some instances, while not explicitly shown, dispatch specialist computing device 140 may be one of a plurality of computing devices, each of which being associated with a particular dispatch specialist.  [0034] FIGS. 2A, 2B, 2C, 2D, 2E, and 2F depict an illustrative event sequence for using systemic logic to manage fulfillment of a dispatch in accordance with one or more aspects of the disclosure. The event sequence described below in regard to FIGS. 2A, 2B, 2C, 2D, 2E, and 2F may include processing steps performed in response to an incident and/or accident involving real property or a vehicle of a user or dispatch requester. While the steps shown in FIGS. 2A, 2B, 2C, 2D, 2E, and 2F are presented sequentially, the steps need not follow the sequence presented and may occur in any order. [0061] FIG. 4 illustrates a block diagram of a dispatch control computing device 401 in a system that may be used according to one or more illustrative embodiments of the disclosure. The dispatch control computing device 401 may have a processor 403 for controlling overall operation of the dispatch control computing device 401 and its associated components, including RAM 405, ROM 407, input/output module 409, and memory unit 415. The dispatch control computing device 401, along with one or more additional devices (e.g., terminals 441, 451) may correspond to any of multiple systems or devices, such as dispatch management systems, configured as described herein for performing methods corresponding to the usage of systemic logic to manage fulfillment of a dispatch. [0062] Input / Output (I/O) module 409 may include a microphone, keypad, touch screen, and/or stylus through which a user of the dispatch control computing device 401 may provide input, and may also include one or more of a speaker for providing audio input/output and a video display device for providing textual, audiovisual and/or graphical output. Software may be stored within memory unit 415 and/or other storage to provide instructions to processor 403 for enabling dispatch control computing device 401 to perform various functions. For example, memory unit 415 may store software used by the dispatch control computing device 401, such as an operating system 417, application programs 419, and an associated internal database 421. The memory unit 415 includes one or more of volatile and/or non-volatile computer memory to store computer-executable instructions, data, and/or other information. Processor 403 and its associated components may allow the dispatch control computing device 401 to execute a series of computer-readable instructions to perform the one or more of the processes or functions described herein.  [0063] The dispatch control computing device 401 may operate in a networked environment 400 supporting connections to one or more remote computers, such as terminals / devices 441 and 451. Dispatch control computing device 401, and related terminals / devices 441 and 451, may include devices installed in vehicles and/or homes, mobile devices that may travel within vehicles and/or may be situated in homes, or devices outside of vehicles and/or homes that are configured to perform aspects of the processes described herein. Thus, the dispatch control computing device 401 and terminals / devices 441 and 451 may each include personal computers (e.g., laptop, desktop, or tablet computers), servers (e.g., web servers, database servers), vehicle-based devices (e.g., on-board vehicle computers, short-range vehicle communication systems, sensors, and telematics devices), or mobile communication devices (e.g., mobile phones, portable computing devices, and the like), and may include some or all of the elements described above with respect to the dispatch control computing device 401. The network connections depicted in FIG. 4 include a local area network (LAN) 425 and a wide area network (WAN) 429, and a wireless telecommunications network 433, but may also include other networks. When used in a LAN networking environment, the dispatch control computing device 401 may be connected to the LAN 425 through a network interface or adapter 423. When used in a WAN networking environment, the dispatch control computing device 401 may include a modem 427 or other means for establishing communications over the WAN 429, such as network 431 (e.g., the Internet). When used in a wireless telecommunications network 433, the dispatch control computing device 401 may include one or more transceivers, digital signal processors, and additional circuitry and software for communicating with wireless computing devices 441 (e.g., mobile phones, short-range vehicle communication systems, vehicle sensing and telematics devices) via one or more network devices 435 (e.g., base transceiver stations) in the wireless network 433 [0064] It will be appreciated that the network connections shown are illustrative and other means of establishing a communications link between the computers may be used. The existence of any of various network protocols such as TCP/IP, Ethernet, FTP, HTTP and the like, and of various wireless communication technologies such as GSM, CDMA, Wi-Fi, and WiMAX, is presumed, and the various computing devices and components described herein may be configured to communicate using any of these network protocols or technologies.   [0066] As will be appreciated by one of skill in the art, the various aspects described herein may be embodied as a method, a computer system, or a computer program product. Accordingly, those aspects may take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment combining software and hardware aspects. Furthermore, such aspects may take the form of a computer program product stored by one or more computer-readable storage media having computer-readable program code, or instructions, embodied in or on the storage media. Any suitable computer readable storage media may be utilized, including hard disks, CD-ROMs, optical storage devices, magnetic storage devices, and/or any combination thereof. [0067] Although the subject matter has been described in language specific to structural features and/or methodological acts, it is to be understood that the subject matter defined in the appended claims is not necessarily limited to the specific features or acts described above., as required by Berkheimer Memo.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims 3-6, 9-13, 16-23, do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

1, 3-7, 9-14, and 16-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.





Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9-14, and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable US Patent Publication to US20090284348A1 to Pfeffer, (hereinafter referred to as “Pfeffer”) in view of US Patent to US9445230B1 to Sipher et al. (hereinafter referred to as “Sipher”) 


As per Claim 1, Pfeffer teaches: (Currently Amended) A dispatch management server, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the dispatch management server to: (in at least [0032][0033][0037][0054])
initiate a dispatch of a dispatch vehicle in response to receiving, from a dispatch requester computing device associated with a user involved in an incident, a request for the dispatch after an incident; (in at least [0044] discloses The responder database can include information regarding the responder's mode of transportation (i.e., bicycle, foot, motorcycle, scooter, vehicle, four wheel drive vehicle, public transportation, etc.), and dispatch engine 175 can use the mode of transportation information along with the current location of the responder and any other known factors (i.e., bad weather, bad traffic, rush hour, etc.) to determine the amount of time it should take the responder to arrive at the incident location. [0065] discloses  the incident can be handled like any other dispatcher initiated incident as described below. As described in more detail with reference to FIG. 4E, responders can also initiate incidents using a distress signal. [0072] discloses FIG. 4E illustrates mobile device 400 with a fifth responder interface screen 425 in accordance with an exemplary embodiment. Fifth responder interface screen 425 illustrates how a distress signal can be used to initiate an incident process…The responder can use the distress signal when he/she is in need of assistance (while responding to an incident or while in his/her ordinary routine)...The responder can activate the distress signal through the task management software and/or by pressing one or more hard buttons on mobile device 400…activation of a distress signal by a responder can automatically inform any other responders in the vicinity of the responder that urgent help is requested at the location of the responder
receive threshold values for each of a plurality of escalation control thresholds related to the dispatch, wherein the plurality of escalation control thresholds comprises at least two of:  (in at least [0077] discloses Resource manager 601 includes a number of active incidents, a number of active responders, a number of available responders, and a breakdown of the qualifications of available responders… Resource manager 601 also includes information regarding a level of alert for the geographic region, shift information relevant to responders, agencies, and/or equipment, etc. The level of alert can be based on the weather, the number of active incidents, the number of available resources, information received from various agencies regarding potential threats, unusual events occurring in the area that may require support (i.e., parades, sporting events, festivals, etc.), etc. If the level of alert exceeds a predetermined threshold, the dispatcher or task management system can send out requests for additional responders to make themselves available.)
a predictive estimated time of arrival (ETA) of the dispatch vehicle determined based on accessing, via the communication interface, a GPS device of the dispatch vehicle, (in at least [0044] discloses The responder database can include information regarding the responder's mode of transportation (i.e., bicycle, foot, motorcycle, scooter, vehicle, four wheel drive vehicle, public transportation, etc.), and dispatch engine 175 can use the mode of transportation information along with the current location of the responder and any other known factors (i.e., bad weather, bad traffic, rush hour, etc.) to determine the amount of time it should take the responder to arrive at the incident location. [0066] discloses A transport icon presents the responder's current mode of transportation and may allow the responder to indicate a change in mode of transportation. A GPS icon can indicate whether GPS is functional and may allow the responder to change GPS settings. A log icon can allow the responder to view and enter reporting and other information regarding incidents.  [0084] discloses The position lock can be obtained by any of the methods described above with reference to FIGS. 6A-6C. In an operation 515, an incident scenario is generated. As described with reference to FIG. 1, the incident scenario can be a detailed response plan for responding to the incident, including a number of desired responders, desired skills of the responders, desired equipment, desired experience of the responders, a desired amount of time until arrival of the first responder, a desired amount of time until responding to the incident is completed, etc. [0094] discloses the task management system can also determine an expected arrival time of the responder at the incident location. The expected arrival time can be based on the responder's current mode of transportation, the weather, traffic, and/or the ability of the responder disobey traffic laws [0095] discloses The arrival can be identified based on GPS tracking of the responder and/or based on a message received from the responder. If the arrival is based on a message from the responder, the task management system can use GPS signals to verify the responder's arrival. )
a maximum number of ETA extensions, and (in at least [0038] discloses an optimal number of responders, an identification of desired skill sets of the responders, desired equipment, contingency plans in case the desired responders, skill sets, equipment, etc. are unavailable, and any other information which can contribute to providing an optimal response to the incident.  The incident scenario may also identify a maximum arrival time of responders…responders may be considered effective (or relevant) for responding to an incident if they are estimated to be able to reach the incident location within the maximum arrival time…indicate a maximum arrival time of twelve minutes for an incident which is urgent in nature. As such, any responders for which an estimated time of arrival to the incident location exceeds twelve minutes may not (at least initially) be asked to respond to the incident. [0072] discloses distress signal can bypass the need for dispatcher approval such that the nearest responders are automatically dispatched in order to minimize any delay in the initial response. [0093] discloses If it is determined that the responder is no longer needed, a no longer needed notification is sent to the responder in an operation 570. The responder may no longer be needed if an adequate number of responders have already accepted, if additional incident information indicates that responders at the incident location have the incident under control, if the responder is delayed due to traffic or vehicular break down, etc. If it is determined in operation 565 that the responder is still needed, the responder is provided with directions in an operation 572. [0094] discloses can also determine an expected arrival time of the responder at the incident location. The expected arrival time can be based on the responder's current mode of transportation… The task management system can also estimate times that the responder will pass various locations along his/her route to the incident location… track the progress of the responder, and if the responder does not reach these various locations within a predetermined time of the estimated time, this can indicate a delay. In the event of a delay, the task management system or dispatcher may contact the responder to find out if there is a problem…the task management system may send the dispatch request to another responder in the responder queue to ensure the timely arrival of an adequate number of responders. (Examiner note: exceeding maximum number of ETA extensions of “once” and selecting another/next dispatch specialist))
a maximum number of dispatches, wherein the number of dispatches is a number of times a dispatch of a new dispatch vehicle is initiated for the same incident due to cancellation of a previous dispatch vehicle;  (in at least [0038] discloses The incident scenario can include an optimal number of responders, an identification of desired skill sets of the responders, desired equipment, contingency plans in case the desired responders, skill sets, equipment, etc. are unavailable, and any other information which can contribute to providing an optimal response to the incident. [0042] discloses Dispatch engine 175 can be used to ensure that a maximized amount of the desired resources are provided to deal with the incident. Dispatch engine 175 can interact with mapping engine 180 and/or assets databases 190 to generate the dispatch. Dispatch engine 175 can use mapping engine 180 to identify the locations of responders relative to a location of the incident (i.e., incident location). [0047] discloses the dispatch can initially be sent to a first number x responders in a responder queue, where the number x is a number of optimal responders (i.e. maximum number of dispatches) identified in the incident scenario and corresponding to the particular responder queue. Based on the responses or lack of responses from responders, dispatch engine 175 can move down the responder queue until the optimal number of responders is en route to the incident location. [0088] discloses if responders are in possession of equipment to be used in responding to the incident, the responder queue(s) and the equipment queue(s) may be combined into a single queue which is used to ensure that a maximized amount of the resources identified in the incident scenario are dispatched to the incident. [0091] discloses If the responder has not accepted the dispatch request, a determination can be made regarding whether there is a subsequent responder in the responder queue to whom the dispatch request can be sent in an operation 550. If there is a subsequent responder in the responder queue, the task management system sends the dispatch request to the subsequent responder in an operation 555, and a similar process can be implemented with respect to the subsequent responder. As such, the task management system can keep going down the responder queue until an adequate number of responders have accepted the dispatch request (i.e. maximum number of dispatches)...If the responder accepts the dispatch but then comes to the conclusion that he/she will not be able to make it to the incident within a reasonable amount of time (i.e. he runs out of gas) the responder is able to press a button on FIG. 4C ‘Cancel’ (i.e. due to cancellation of a previous dispatch vehicle) and he will be removed from the dispatch and replaced by the next most relevant responder in his queue (i.e. a new dispatch vehicle is initiated for the same incident due to cancellation of a previous dispatch vehicle)…the task management system can keep going down the responder queue until an adequate number of responders have accepted the dispatch request. (i.e. number of dispatches is a number of times a dispatch of a new dispatch vehicle) [0093] discloses The responder may no longer be needed if an adequate number of responders have already accepted, if additional incident information indicates that responders at the incident location have the incident under control, if the responder is delayed due to traffic or vehicular break down, etc. If it is determined in operation 565 that the responder is still needed, the responder is provided with directions in an operation 572.   [0094] discloses The task management system can track the progress of the responder, and if the responder does not reach these various locations within a predetermined time of the estimated time, this can indicate a delay. In the event of a delay, the task management system or dispatcher may contact the responder to find out if there is a problem. Alternatively, or in addition, the task management system may send the dispatch request to another responder in the responder queue to ensure the timely arrival of an adequate number of responders. [0102] discloses a report indicating that no more responders are needed at an incident location can be presented to the dispatcher through a pop-up window or by any other method such that the dispatcher knows to cancel the dispatch request to any additional responders.)
activate a dispatch timer associated with the dispatch and configured to automatically ... receipt of a dispatch arrival confirmation; (in at least [0067] discloses The dispatch request also includes a timer indicating elapsed time since the dispatch request was sent or received. The responder can use an appropriate button on second responder interface screen 410 (or a hard control on mobile device 400) to accept the dispatch request or refuse the dispatch request. [0069] Upon arrival at the incident location, the responder can indicate that he/she has arrived by activating an ‘On Site’ control. Upon activation of the ‘On Site’ control, the task management system can compare the responder's current location with the incident location.)
receive, from one or more devices, data associated with each of the plurality of escalation control thresholds; (in at least [0007] discloses  task management system includes a central server, a scenario analysis engine, and a dispatch engine. The central server is configured to communicate with a plurality of mobile devices… The dispatch engine is also configured to send a request for assistance with the incident to a mobile device of the responder. [0029] discloses Task management system 100 is in communication with a mobile device 105, a mobile device 110, and a mobile device 115 through a network 120. [0033] discloses Central server 145 can include a customized operating system that enables communication with a plurality of different mobile devices through a plurality of different networks…mobile device 105 may have a global positioning system (GPS) antenna allowing mobile device 105 to continuously be tracked with a small margin of error [0041] discloses The first responder can use his/her mobile device to provide this additional information to task management system 100, and scenario analysis engine 170 can update the incident scenario [0092] discloses sending the follow up request, the task management system can continue to monitor whether the responder has accepted in operation 545. [0097] discloses a determination is made regarding whether the dispatch should be modified based on information from the first to arrive report and/or information in received updates. The determination can be made by the dispatcher and/or automatically by the task management system [0098] discloses The dispatcher or task management system can continue to monitor the position of the responders and the incident may not be closed out until every responder that was involved in responding to the incident has signaled to the task management system that they have completed their task(s) (including the filing of all post-incident reports) and have signaled to the system—through pressing a button ‘return to routine’ on FIG. 4D)
responsive to determining that the data indicates that at least one of the threshold values for the plurality of escalation control thresholds has been surpassed, identify, based on accessing a database comprising a plurality of dispatch specialists, an available dispatch specialist to manage fulfillment of the dispatch; (in at least [0044] discloses The responder database can include information regarding the responder's mode of transportation (i.e., bicycle, foot, motorcycle, scooter, vehicle, four wheel drive vehicle, public transportation, etc.), and dispatch engine 175 can use the mode of transportation information along with the current location of the responder and any other known factors (i.e., bad weather, bad traffic, rush hour, etc.) to determine the amount of time it should take the responder to arrive at the incident location. [0077] discloses Resource manager 601 can be used to provide the dispatcher with a full summary view of ongoing activity and the ability to respond to additional incidents. Resource manager 601 includes a number of active incidents, a number of active responders, a number of available responders, and a breakdown of the qualifications of available responders, all broken down by region…Resource manager 601 also includes information regarding a level of alert for the geographic region, shift information relevant to responders, agencies, and/or equipment, etc. The level of alert can be based on the weather, the number of active incidents, the number of available resources, information received from various agencies regarding potential threats, unusual events occurring in the area that may require support (i.e., parades, sporting events, festivals, etc.), etc. If the level of alert exceeds a predetermined threshold, the dispatcher or task management system can send out requests for additional responders to make themselves available. [0088] discloses the incident scenario may indicate that four responders with medical training in handling severe trauma are needed. The dispatch engine may identify nine responders who satisfy the criteria of the incident scenario [0093] discloses a determination is made in an operation 565 whether the responder is still needed. If it is determined that the responder is no longer needed, a no longer needed notification is sent to the responder in an operation 570. The responder may no longer be needed if an adequate number of responders have already accepted, if additional incident information indicates that responders at the incident location have the incident under control, if the responder is delayed due to traffic or vehicular break down, etc. If it is determined in operation 565 that the responder is still needed, the responder is provided with directions in an operation 572. [0094] discloses The task management system can track the progress of the responder, and if the responder does not reach these various locations within a predetermined time of the estimated time, this can indicate a delay. In the event of a delay, the task management system or dispatcher may contact the responder to find out if there is a problem. Alternatively, or in addition, the task management system may send the dispatch request to another responder in the responder queue to ensure the timely arrival of an adequate number of responders.  ) 
send to a computing device associated with the available dispatch specialist, a notification indicating dispatch management responsibilities; (in at least [0054] discloses  the proposed responder is provided with a task management application for installation on a mobile device of the proposed responder. The task management application provided to the proposed responder can be customized based on characteristics of the proposed responder, the environment in which the proposed responder lives/works, the agencies with which the proposed responder is associated, the responsibilities of the proposed responder, the mobile device of the proposed responder, etc. [0071] FIG. 4D illustrates mobile device 400 with a fourth responder interface screen 420 in accordance with an exemplary embodiment. Fourth responder interface screen 420 illustrates an exemplary report which the task management system can request to be completed by the responder. The responder can complete the report during or after treatment of an individual at the incident location, depending on the severity and urgency of the incident. [0088] discloses if responders are in possession of equipment to be used in responding to the incident, the responder queue(s) and the equipment queue(s) may be combined into a single queue which is used to ensure that a maximized amount of the resources identified in the incident scenario are dispatched to the incident. The dispatch can also include one or more tasks which are assigned to the responders in the responder queue(s). [0110] discloses task management system can do this by requesting information from responders prior to assigning tasks. The task management system may also ask all responders in the vicinity to make their status ‘available’ such that they can be assigned tasks and/or to activate location tracking on their mobile devices such that the responders can be tracked. [0116] discloses multiple queues are created in order to dispatch all relevant responders and assets that are involved with setting up the mobile command center can be dispatched to the point identified on the map with their task being to set up the mobile command center at the identified location…To summarize, the response to a complex incident can be comprised of multiple tasks, and each task can be made up of many different roles and responsibilities. Therefore, the activation of a complex incident response plan can activate multiple asset queues)
responsive to automatically transmitted locational information received from the GPS device of the dispatch vehicle indicating the dispatch arrival confirmation, automatically ... the dispatch timer.  (in at least [0067] discloses The dispatch request also includes a timer indicating elapsed time since the dispatch request was sent or received. The responder can use an appropriate button on second responder interface screen 410 (or a hard control on mobile device 400) to accept the dispatch request or refuse the dispatch request. [0069] FIG. 4C illustrates mobile device 400 with a third responder interface screen 415 in accordance with an exemplary embodiment. Third responder interface screen 415 can be displayed to the responder upon acceptance of a dispatch request. Upon arrival at the incident location, the responder can indicate that he/she has arrived by activating an ‘On Site’ control. Upon activation of the ‘On Site’ control, the task management system can compare the responder's current location with the incident location. [0079] all of the incident information and other information that is received by the task management system can be time-stamped and associated with a sender so that at any time during or after the incident, an incident log can be used to determine who took what actions [0095] The arrival can be identified based on GPS tracking of the responder and/or based on a message received from the responder. If the arrival is based on a message from the responder, the task management system can use GPS signals to verify the responder's arrival. )

Although implied, Pfeffer does not expressly disclose the following limitations, which however, are taught by Sipher,
... automatically expire upon... (in at least [col7 ln45-65] determines 405 whether timer 109 has expired before device 101A exits geofence 302.)
...automatically deactivate the dispatch timer...(in at least [col8 ln25-45] After geofence 302E is defined and timer 109 is reset)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Pfeffer by, ... arrival is automatically generated, without any need for a user to specify the destination location in advance. A perimeter, or geofence, is continually or periodically defined around the device's current location. A timer is automatically set, with some pre-specified duration. If the device exits the geofence before the timer expires, the new location of the device is determined, a new geofence around that location is defined, and the timer is reset. If the timer expires before the device exits the geofence, the device is considered to have arrived at a destination; an “arrives” event is generated. Notification of such an event can be output at the device and/or transmitted..., as taught by Sipher, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Pfeffer with the motivation of, Various exceptions, conditions, and preferences can be taken into account so as to avoid false positives.... limiting such false positives, the system and method of the present invention improve reliability...effectively provide arrival alerts..., as recited in Sipher.


As per Claim 7 and 14 for a method (see at least Pfeffer [0006]) and non-transitory computer-readable media (see at least Pfeffer [0054]), respectively, substantially recite the subject matter of Claim 1 and are rejected based on the same reasoning and rationale.


As per Claim 3, Pfeffer teaches: (Previously Presented) The dispatch management server of claim 1, wherein the predictive ETA is further determined by: 
determining, based on the accessed GPS device of the dispatch vehicle, a relative location of the dispatch vehicle the dispatch requester computing device related to the dispatch; and (in at least [0074] discloses the incident information may also be received from a transmitter in a safety or other device…a vehicular airbag may include a sensor configured to cause a transmitter to provide incident information to the task management system upon deployment of the airbag…transmitter may also include GPS or other location-based information such that the transmitter can provide location information to the task management system. As such, the task management system can be informed that there was an accident and/or the location of the accident…activation of a sensor in an airbag sensor system or medical device sensor system can automatically be conveyed to all responders within the geographical vicinity, similar to the process described above with respect to a distress signal. As such, response efficiency can be maximized. [0042] discloses Dispatch engine 175 can use mapping engine 180 to identify the locations of responders relative to a location of the incident (i.e., incident location). )
calculating the predictive ETA based on the relative location.  (in at least [0044] discloses dispatch engine 175 can use the mode of transportation information along with the current location of the responder and any other known factors (i.e., bad weather, bad traffic, rush hour, etc.) to determine the amount of time it should take the responder to arrive at the incident location.)

As per Claim 9 and 16 for a method (see at least Pfeffer [0006]) and non-transitory computer-readable media (see at least Pfeffer [0054]), respectively, substantially recite the subject matter of Claim 3 and are rejected based on the same reasoning and rationale.


As per Claim 4, Pfeffer teaches: (Currently Amended) The dispatch management server of claim 1, wherein identifying the available dispatch specialist comprises: 
generating, based on accessing the database, a list of available dispatch specialists, from the plurality of dispatch specialists, by excluding dispatch specialists that: are unavailable, work in a group not associated with the dispatch, or have a time conflict; (in at least [0044] discloses The responder database can include information regarding the responder's mode of transportation (i.e., bicycle, foot, motorcycle, scooter, vehicle, four wheel drive vehicle, public transportation, etc.), and dispatch engine 175 can use the mode of transportation information along with the current location of the responder and any other known factors (i.e., bad weather, bad traffic, rush hour, etc.) to determine the amount of time it should take the responder to arrive at the incident location. [0046] databases 190 to identify the mobile devices associated with identified responders such that the dispatch can be sent to the proper responders. Dispatch engine 175 can use mapping engine 180, the responder database, and/or the equipment database to identify desired equipment which is located in the geographic area surrounding the incident location. [0080]-[0088][Fig. 6] discloses a dispatch engine can identify responders and/or equipment by using one or more assets databases to determine the incident effectiveness of the responders/equipment to the specific incident...The queues can be ranked lists of relevant assets (i.e., responders and equipment). If at any time there are an insufficient number/type of responders or equipment responding to the incident, the dispatch engine can work down the queue(s) until an adequate amount of resources are dispatched [0066] discloses An availability icon indicates the responder's present status and may allow the responder change his/her status. For example, the responder may indicate that he/she does not wish to respond to incidents by setting the status to unavailable. [0077] discloses Resource manager 601 includes a number of active incidents, a number of active responders, a number of available responders, and a breakdown of the qualifications of available responders, all broken down by region. The geographic region can be the region covered by a particular dispatcher or the region covered by an entire task management system. [0103][Fig. 7] discloses Queue manager 706 can also allow the dispatcher to track the progress of the response. Queue manager 706 includes a dispatched assets list which identifies the dispatched responders, the mode of transportation of the dispatched responders, an agency or team with which the dispatched responders are associated, qualifications of the dispatched responders, an estimated time of arrival of the dispatched responders, etc. [0104] discloses if the dispatcher removes a responder who is en route from a dispatched assets list, the task management system can automatically send that responder a no longer needed notification [0119] discloses use the updates to relay information to only the particular teams/responders that need the information such that all teams/responders are not overwhelmed by massive amounts of irrelevant information…use the updates and any other incident information to manage intelligence and ensure that only qualified individuals receive confidential information)
sorting the list of available dispatch specialists based on predetermined criteria; and (in at least [0087] discloses The queues can be ranked lists of relevant assets (i.e., responders and equipment). If at any time there are an insufficient number/type of responders or equipment responding to the incident, the dispatch engine can work down the queue(s) until an adequate amount of resources are dispatched. [0103][Fig. 7] discloses Queue manager 706 can also allow the dispatcher to track the progress of the response. Queue manager 706 includes a dispatched assets list which identifies the dispatched responders, the mode of transportation of the dispatched responders, an agency or team with which the dispatched responders are associated, qualifications of the dispatched responders, an estimated time of arrival of the dispatched responders, etc. )
identifying, from the sorted list of available dispatch specialists, an available dispatch specialist occupying a top-most entry of the sorted list as the available dispatch  specialist to manage fulfillment of the dispatch. (in at least [0008] discloses A request for assistance with the incident is sent to the number of responders at a top of the responder queue. [0087] discloses The queues can be ranked lists of relevant assets (i.e., responders and equipment). If at any time there are an insufficient number/type of responders or equipment responding to the incident, the dispatch engine can work down the queue(s) until an adequate amount of resources are dispatched. )  

As per Claim 10 and 17 for a method (see at least Pfeffer [0006]) and non-transitory computer-readable media (see at least Pfeffer [0054]), respectively, substantially recite the subject matter of Claim 4 and are rejected based on the same reasoning and rationale.


As per Claim 5, Pfeffer teaches: (Currently Amended) The dispatch management server of claim 1, wherein the memory stores further computer-readable instructions that, when executed by the at least one processor, cause the dispatch management server to: 
receive, from the computing device associated with the available dispatch specialist an update regarding fulfillment of the dispatch; and (in at least [0029] discloses mobile device 105 can be used by a first responder, mobile device 110 can be used by a second responder, and mobile device 115 can be used by a third responder. [0040] discloses scenario analysis engine 170 can continually update scenario database 185 based on the experiences of task management system 100 in dealing with previous incidents and/or current trends in incidents. [0041] discloses Scenario analysis engine 170 can also be used to update the incident scenario based on subsequently received incident information…the initial incident information may be from a passerby and may indicate a car crash involving two adults. A first responder to arrive at the scene may realize that car crash actually involves the two adults and two children in the back seat, and also that the car is on fire. The first responder can use his/her mobile device to provide this additional information to task management system 100, and scenario analysis engine 170 can update the incident scenario accordingly. Alternatively, or in addition, a dispatch based on the incident scenario may be updated by task management system 100 and/or the dispatcher. As an example, the updated incident scenario or dispatch may include additional responders to help with the additional passengers, and additional responders equipped to deal with the fire [0066] discloses An equipment icon can allow the responder to update the type, location, quantity, and/or status of equipment owned or accessible by the responder. [0070] discloses The responder can report on responder status by indicating that he/she has arrived at the incident location, indicating that treatment at the incident location is complete, etc. The responder can also provide a situational assessment to update the task management system with the latest incident information, including the activities being performed at the incident location (i.e., cardiopulmonary resuscitation (CPR) in progress, number of casualties, severity of casualties, hazmat dangers, etc.) The responder can also update incident requirements by indicating that no additional help/equipment is needed, indicating that additional help/equipment is needed, requesting a search and rescue operation, etc. [0071] discloses Fourth responder interface screen 420 illustrates an exemplary report which the task management system can request to be completed by the responder. The responder can complete the report during or after treatment of an individual at the incident location, depending on the severity and urgency of the incident. The report can request information regarding any treatments/procedures performed by the responder, the vital signs of the individual treated, the current status of the individual treated, where the individual treated was taken, etc. [0092] discloses after sending the follow up request, the task management system can continue to monitor whether the responder has accepted in operation 545. [0094] discloses determine an expected arrival time of the responder at the incident location. The expected arrival time can be based on the responder's current mode of transportation, the weather, traffic, and/or the ability of the responder disobey traffic laws. The task management system can also estimate times that the responder will pass various locations along his/her route to the incident location. The task management system can track the progress of the responder, and if the responder does not reach these various locations within a predetermined time of the estimated time, this can indicate a delay. In the event of a delay, the task management system or dispatcher may contact the responder to find out if there is a problem. Alternatively, or in addition, the task management system may send the dispatch request to another responder in the responder queue to ensure the timely arrival of an adequate number of responders. [0097] discloses determined that the dispatch is to be modified, a modified dispatch is implemented in an operation 586. The modified dispatch may include a request for additional resources (i.e., responders and/or equipment) based on the received information, an expansion of the geographic area from which responders and/or equipment are requested, and/or an adjustment to the perimeter defined for the incident…the dispatcher can also search for specific types, qualifications, etc. of responders and/or equipment, and dispatch additional responders/equipment [0098] discloses The dispatcher or task management system can continue to monitor the position of the responders and the incident may not be closed out until every responder that was involved in responding to the incident has signaled to the task management system that they have completed their task(s) (including the filing of all post-incident reports) and have signaled to the system—through pressing a button ‘return to routine’ on FIG. 4D   [0099] discloses A responder can indicate that he/she is done responding to an incident by activating a ‘return to routine’ control which can be presented on a mobile device of the responder upon completion of the reports associated with FIG. 4D.)
transmit, via the communication interface, and to the dispatch requester computing device, the update; (in at least [0064][0065][Fig. 4] discloses a responder can use the responder interface…to provide information regarding an incident at which he/she is present, to request additional help and/or equipment at an incident, to report an incident as a witness, to send out a distress signal, to provide reporting information after assisting with an incident, to remotely activate or de-activate equipment, etc. The task management system can use the responder interface to provide dispatch requests to the responder, to provide incident updates to the responder, to request information from the responder, etc. The responder interface can be customizable (i.e., text size, color, layout, information displayed, font type, etc.) based on the preferences of the responder…Upon activation of the new event icon, the responder can be presented with a plurality of predefined incident choices that he/she is witnessing (i.e., heart attack, car accident, etc.). The task management system can use this information to generate a dispatch if appropriate. Upon reporting the incident, the responder can automatically be considered to have been dispatched to the incident. [0070] discloses The responder can report on responder status by indicating that he/she has arrived at the incident location, indicating that treatment at the incident location is complete, etc. The responder can also provide a situational assessment to update the task management system with the latest incident information, including the activities being performed at the incident location (i.e., cardiopulmonary resuscitation (CPR) in progress, number of casualties, severity of casualties, hazmat dangers, etc.) The responder can also update incident requirements by indicating that no additional help/equipment is needed, indicating that additional help/equipment is needed, requesting a search and rescue operation, etc., i.e. when the first responder become a dispatch requester for additional dispatch assistance [0075] discloses the task management system can continually attempt to receive additional incident information which can be used to provide updates to responders and/or modify the dispatch. [0095] discloses In an operation 574, updates are provided to the responder, i.e. when first responder becomes dispatch requester by requesting additional dispatch. The updates can include updates to the directions as described above, updates to the incident information, updates to the dispatch request, updates regarding desired equipment, etc. The task management system can receive the updates from other responders, agencies, news crews, or any other sources in communication with the task management system. [0107] discloses updates are received from the task management system. The updates can include any incident information not included in the dispatch request, updated directions, and/or any other information relevant to responding to the incident. In an operation 940, an arrival notification is provided to the task management system. The arrival notification may be provided based on an input from the responder or automatically by the mobile device
refresh, based on the update regarding the fulfillment of the dispatch, one or more escalation control thresholds of the plurality of escalation control thresholds; (in at least [0038] discloses The incident scenario may also identify a maximum arrival time of responders. In one embodiment, responders may be considered effective (or relevant) for responding to an incident if they are estimated to be able to reach the incident location within the maximum arrival time. For example, the incident scenario may indicate a maximum arrival time of twelve minutes for an incident which is urgent in nature. As such, any responders for which an estimated time of arrival to the incident location exceeds twelve minutes may not (at least initially) be asked to respond to the incident. Scenario analysis engine 170 can interact with scenario database 185 to generate the incident scenario. [0040][0041] discloses scenario analysis engine 170 can continually update scenario database 185 based on the experiences of task management system 100 in dealing with previous incidents and/or current trends in incidents. For example, the incident scenario for a prior incident may have indicated that eight responders would be able to provide an optimal response., i.e. original threshold, However, after responding to the incident, reports may indicate that eight responders was not enough to efficiently and effectively deal with the incident. Based on this information, scenario analysis engine 170 can update scenario database 185 to ensure that the incident scenario for a subsequent incident (similar in scope to the prior incident) recommends nine or more responders, i.e. refreshing escalation control threshold based on incident fulfilment update,...Scenario analysis engine 170 can also be used to update the incident scenario based on subsequently received incident information. For example, the initial incident information may be from a passerby and may indicate a car crash involving two adults. A first responder to arrive at the scene may realize that car crash actually involves the two adults and two children in the back seat, and also that the car is on fire. The first responder can use his/her mobile device to provide this additional information to task management system 100, and scenario analysis engine 170 can update the incident scenario accordingly. Alternatively, or in addition, a dispatch based on the incident scenario may be updated by task management system 100 and/or the dispatcher. As an example, the updated incident scenario or dispatch may include additional responders to help with the additional passengers, and additional responders equipped to deal with the fire. [0075] discloses the task management system can continually attempt to receive additional incident information which can be used to provide updates to responders and/or modify the dispatch [0077] discloses Resource manager 601 also includes information regarding a level of alert for the geographic region, shift information relevant to responders, agencies, and/or equipment, etc. The level of alert can be based on the weather, the number of active incidents, the number of available resources, information received from various agencies regarding potential threats, unusual events occurring in the area that may require support (i.e., parades, sporting events, festivals, etc.), etc. If the level of alert exceeds a predetermined threshold, the dispatcher or task management system can send out requests for additional responders to make themselves available. [0104][Fig. 8A] discloses Dispatch Time, ETA, Max ETA, Update Dispatch [0110] discloses additional incident information is received, the task management system can update relevant responders and agencies regarding any threats/dangers involved and commence with a dispatch and task assignments)
responsive to determining that at least one of the one or more refreshed escalation control thresholds has been surpassed, transmit a cancelation notification to a computing device associated with the dispatch vehicle; and  (in at least [0041] discloses scenario analysis engine 170 can continually update scenario database 185 based on the experiences of task management system 100 in dealing with previous incidents and/or current trends in incidents…the incident scenario for a prior incident may have indicated that eight responders would be able to provide an optimal response. However, after responding to the incident, reports may indicate that eight responders was not enough to efficiently and effectively deal with the incident. Based on this information, scenario analysis engine 170 can update scenario database 185 to ensure that the incident scenario for a subsequent incident (similar in scope to the prior incident) recommends nine or more responders. [0075] discloses the task management system can continually attempt to receive additional incident information which can be used to provide updates to responders and/or modify the dispatch [0077] discloses Resource manager 601 also includes information regarding a level of alert for the geographic region, shift information relevant to responders, agencies, and/or equipment, etc. The level of alert can be based on the weather, the number of active incidents, the number of available resources, information received from various agencies regarding potential threats, unusual events occurring in the area that may require support (i.e., parades, sporting events, festivals, etc.), etc. If the level of alert exceeds a predetermined threshold, the dispatcher or task management system can send out requests for additional responders to make themselves available [0091] discloses If the responder accepts the dispatch but then comes to the conclusion that he/she will not be able to make it to the incident within a reasonable amount of time (i.e. he runs out of gas) the responder is able to press a button on FIG. 4C ‘Cancel’ and he will be removed from the dispatch and replaced by the next most relevant responder in his queue.  [0093] discloses If it is determined in operation 545 that the responder has accepted the dispatch request (based on an acceptance from the responder or information from a different source), a determination is made in an operation 565 whether the responder is still needed. If it is determined that the responder is no longer needed, a no longer needed notification is sent to the responder in an operation 570. The responder may no longer be needed if an adequate number of responders have already accepted, if additional incident information indicates that responders at the incident location have the incident under control, if the responder is delayed due to traffic or vehicular break down, etc. If it is determined in operation 565 that the responder is still needed, the responder is provided with directions in an operation 572. The directions can include any combination of an identification of the incident location by address, route, site, etc., turn-by-turn text directions, and/or audio directions. The directions can also include a map which can illustrate the incident location, the current position of the responder, and/or the positions of other responders. The directions may be updated as the task management system receives updates regarding the weather, traffic conditions, etc. The directions may be based on the current mode of transportation of the responder. [0094] discloses the task management system can also determine an expected arrival time of the responder at the incident location. The expected arrival time can be based on the responder's current mode of transportation, the weather, traffic, and/or the ability of the responder disobey traffic laws. The task management system can also estimate times that the responder will pass various locations along his/her route to the incident location. The task management system can track the progress of the responder, and if the responder does not reach these various locations within a predetermined time of the estimated time, this can indicate a delay. In the event of a delay, the task management system or dispatcher may contact the responder to find out if there is a problem. Alternatively, or in addition, the task management system may send the dispatch request to another responder in the responder queue to ensure the timely arrival of an adequate number of responders. [0102] discloses a report indicating that no more responders are needed at an incident location can be presented to the dispatcher through a pop-up window or by any other method such that the dispatcher knows to cancel the dispatch request to any additional responders. [0104][Fig. 8A] discloses Dispatch Time, ETA, Max ETA, Update Dispatch [0038] discloses identify a maximum arrival time of responders. In one embodiment, responders may be considered effective (or relevant) for responding to an incident if they are estimated to be able to reach the incident location within the maximum arrival time. For example, the incident scenario may indicate a maximum arrival time of twelve minutes for an incident which is urgent in nature. As such, any responders for which an estimated time of arrival to the incident location exceeds twelve minutes may not (at least initially) be asked to respond to the incident.)
initiate a dispatch of a new dispatch vehicle in response to the cancelation notification.  (in at least [0064][0065] discloses a responder can use the responder interface…to provide information regarding an incident at which he/she is present, to request additional help and/or equipment at an incident, to report an incident as a witness, to send out a distress signal, to provide reporting information after assisting with an incident, to remotely activate or de-activate equipment, etc. The task management system can use the responder interface to provide dispatch requests to the responder, to provide incident updates to the responder, to request information from the responder, etc. The responder interface can be customizable (i.e., text size, color, layout, information displayed, font type, etc.) based on the preferences of the responder…Upon activation of the new event icon, the responder can be presented with a plurality of predefined incident choices that he/she is witnessing (i.e., heart attack, car accident, etc.). The task management system can use this information to generate a dispatch if appropriate. Upon reporting the incident, the responder can automatically be considered to have been dispatched to the incident. [0091] discloses If the responder accepts the dispatch but then comes to the conclusion that he/she will not be able to make it to the incident within a reasonable amount of time (i.e. he runs out of gas) the responder is able to press a button on FIG. 4C ‘Cancel’ and he will be removed from the dispatch and replaced by the next most relevant responder in his queue. [0093] discloses If it is determined in operation 545 that the responder has accepted the dispatch request (based on an acceptance from the responder or information from a different source), a determination is made in an operation 565 whether the responder is still needed. If it is determined that the responder is no longer needed, a no longer needed notification is sent to the responder in an operation 570. The responder may no longer be needed if an adequate number of responders have already accepted, if additional incident information indicates that responders at the incident location have the incident under control, if the responder is delayed due to traffic or vehicular break down, etc. If it is determined in operation 565 that the responder is still needed, the responder is provided with directions in an operation 572. The directions can include any combination of an identification of the incident location by address, route, site, etc., turn-by-turn text directions, and/or audio directions. The directions can also include a map which can illustrate the incident location, the current position of the responder, and/or the positions of other responders. The directions may be updated as the task management system receives updates regarding the weather, traffic conditions, etc. The directions may be based on the current mode of transportation of the responder. [0094] discloses the task management system can also determine an expected arrival time of the responder at the incident location. The expected arrival time can be based on the responder's current mode of transportation, the weather, traffic, and/or the ability of the responder disobey traffic laws. The task management system can also estimate times that the responder will pass various locations along his/her route to the incident location. The task management system can track the progress of the responder, and if the responder does not reach these various locations within a predetermined time of the estimated time, this can indicate a delay. In the event of a delay, the task management system or dispatcher may contact the responder to find out if there is a problem. Alternatively, or in addition, the task management system may send the dispatch request to another responder in the responder queue to ensure the timely arrival of an adequate number of responders, i.e. dispatch new vehicles [0104][Fig. 8A] discloses Dispatch Time, ETA, Max ETA, Update Dispatch [0038] discloses identify a maximum arrival time of responders. In one embodiment, responders may be considered effective (or relevant) for responding to an incident if they are estimated to be able to reach the incident location within the maximum arrival time. For example, the incident scenario may indicate a maximum arrival time of twelve minutes for an incident which is urgent in nature. As such, any responders for which an estimated time of arrival to the incident location exceeds twelve minutes may not (at least initially) be asked to respond to the incident. )

As per Claim 11, 12 and 18, 19 for a method (see at least Pfeffer [0006]) and non-transitory computer-readable media (see at least Pfeffer [0054]), respectively, substantially recite the subject matter of Claim 5 and are rejected based on the same reasoning and rationale.



As per Claim 6, Pfeffer teaches:(Currently Amended) The dispatch management server of claim 1, wherein the memory stores further computer-readable instructions that, when executed by the at least one processor, cause the dispatch management server to: 
after initiating dispatch of the dispatch vehicle, transmitting, to the dispatch requester computing device and a computing device associated with the dispatch vehicle, via the communication interface, a dispatch confirmation; (in at least [0041]  the updated incident scenario or dispatch may include additional responders to help with the additional passengers, and additional responders equipped to deal with the fire. [0069] FIG. 4C illustrates mobile device 400 with a third responder interface screen 415 in accordance with an exemplary embodiment. Third responder interface screen 415 can be displayed to the responder upon acceptance of a dispatch request. Upon arrival at the incident location, the responder can indicate that he/she has arrived by activating an ‘On Site’ control. Upon activation of the ‘On Site’ control, the task management system can compare the responder's current location with the incident location. [0070]  The responder can report on responder status by indicating that he/she has arrived at the incident location, [0070] indicating that additional help/equipment is needed, requesting a search and rescue operation, etc. [0075] system can continually attempt to receive additional incident information which can be used to provide updates to responders and/or modify the dispatch. [0092] The follow up request can be an urgent message indicating that there is still a need for additional responders, and requesting that the responder accept the dispatch request. [0093] If it is determined in operation 545 that the responder has accepted the dispatch request (based on an acceptance from the responder or information from a different source), a determination is made in an operation 565 whether the responder is still needed. If it is determined that the responder is no longer needed, a no longer needed notification is sent to the responder in an operation 570... If it is determined in operation 565 that the responder is still needed, the responder is provided with directions in an operation 572. The directions can include any combination of an identification of the incident location by address, route, site, etc., turn-by-turn text directions, and/or audio directions. The directions can also include a map which can illustrate the incident location, the current position of the responder, and/or the positions of other responders. (i.e. dispatch confirmation))
responsive to transmitting the dispatch confirmation: (in at least [0106] a dispatch request is received from a task management system. In an operation 905, a determination is made regarding whether an acceptance of the dispatch request is received as an input from a responder associated with the mobile device)
tracking a number of ETA extensions received, from the computing device of associated with the dispatch vehicle, ... the dispatch timer; and (in at least [0067] discloses The dispatch request also includes a timer indicating elapsed time since the dispatch request was sent or received. [0094] discloses The task management system can track the progress of the responder, and if the responder does not reach these various locations within a predetermined time of the estimated time, this can indicate a delay. In the event of a delay, the task management system or dispatcher may contact the responder to find out if there is a problem. Alternatively, or in addition, the task management system may send the dispatch request to another responder in the responder queue to ensure the timely arrival of an adequate number of responders. [0095] discloses The updates can include updates to the directions as described above, updates to the incident information, updates to the dispatch request, updates regarding desired equipment, etc. The task management system can receive the updates from other responders, agencies, news crews, or any other sources in communication with the task management system. In an operation 576, an arrival of the responder at the incident location is identified. The arrival can be identified based on GPS tracking of the responder and/or based on a message received from the responder. If the arrival is based on a message from the responder, the task management system can use GPS signals to verify the responder's arrival. )
tracking a number of times a dispatch of a new vehicle is initiated for the same incident, due to cancelation of a previous dispatch vehicle and ... of the dispatch timer; and (in at least [0038] discloses The incident scenario may also identify a maximum arrival time of responders…responders may be considered effective (or relevant) for responding to an incident if they are estimated to be able to reach the incident location within the maximum arrival time. For example, the incident scenario may indicate a maximum arrival time of twelve minutes for an incident which is urgent in nature. As such, any responders for which an estimated time of arrival to the incident location exceeds twelve minutes may not (at least initially) be asked to respond to the incident.  [0042] discloses dispatch engine 175 can receive the incident scenario from scenario analysis engine 170 and generate a dispatch based on the incident scenario. Dispatch engine 175 can be used to ensure that a maximized amount of the desired resources are provided to deal with the incident. [0050] discloses an obstetrician may use responder preferences to indicate that he/she is only willing to respond to incidents which i) are within x kilometers of his/her current location, ii) involve a woman in labor outside of a hospital, and iii) involve a high probability that the woman will give birth prior to arriving at the hospital. [0087] discloses  If at any time there are an insufficient number/type of responders or equipment responding to the incident, the dispatch engine can work down the queue(s) until an adequate amount of resources are dispatched. [0067] discloses The dispatch request also includes a timer indicating elapsed time since the dispatch request was sent or received.  [0088] discloses if responders are in possession of equipment to be used in responding to the incident, the responder queue(s) and the equipment queue(s) may be combined into a single queue which is used to ensure that a maximized amount of the resources identified in the incident scenario are dispatched to the incident.  If the responder has not accepted the dispatch request, a determination can be made regarding whether there is a subsequent responder in the responder queue to whom the dispatch request can be sent in an operation 550. If there is a subsequent responder in the responder queue, the task management system sends the dispatch request to the subsequent responder in an operation 555, and a similar process can be implemented with respect to the subsequent responder. As such, the task management system can keep going down the responder queue until an adequate number of responders have accepted the dispatch request...If the responder accepts the dispatch but then comes to the conclusion that he/she will not be able to make it to the incident within a reasonable amount of time (i.e. he runs out of gas) the responder is able to press a button on FIG. 4C ‘Cancel’ (i.e. due to cancellation of a previous dispatch vehicle) and he will be removed from the dispatch and replaced by the next most relevant responder in his queue…the task management system can keep going down the responder queue until an adequate number of responders have accepted the dispatch request. (i.e. tracking a number of times a dispatch of a new vehicle is initiated for the same incident, due to cancelation of a previous dispatch vehicle ) [0093] discloses The responder may no longer be needed if an adequate number of responders have already accepted, if additional incident information indicates that responders at the incident location have the incident under control, if the responder is delayed due to traffic or vehicular break down, etc. If it is determined in operation 565 that the responder is still needed, the responder is provided with directions in an operation 572. .)
determining, ... the dispatch timer, whether any of the threshold values associated with the plurality of escalation control thresholds have been surpassed.  (in at least [0067] discloses The dispatch request also includes a timer indicating elapsed time since the dispatch request was sent or received. The responder can use an appropriate button on second responder interface screen 410 (or a hard control on mobile device 400) to accept the dispatch request or refuse the dispatch request. [0084] discloses a number of desired responders, desired skills of the responders, desired equipment, desired experience of the responders, a desired amount of time until arrival of the first responder, a desired amount of time until responding to the incident is completed, etc. [0093] discloses a determination is made in an operation 565 whether the responder is still needed. If it is determined that the responder is no longer needed, a no longer needed notification is sent to the responder in an operation 570. The responder may no longer be needed if an adequate number of responders have already accepted, if additional incident information indicates that responders at the incident location have the incident under control, if the responder is delayed due to traffic or vehicular break down, etc. If it is determined in operation 565 that the responder is still needed, the responder is provided with directions in an operation 572. [0094] discloses determine an expected arrival time of the responder at the incident location. The expected arrival time can be based on the responder's current mode of transportation, the weather, traffic, and/or the ability of the responder disobey traffic laws. The task management system can also estimate times that the responder will pass various locations along his/her route to the incident location. The task management system can track the progress of the responder, and if the responder does not reach these various locations within a predetermined time of the estimated time, this can indicate a delay. In the event of a delay, the task management system or dispatcher may contact the responder to find out if there is a problem. Alternatively, or in addition, the task management system may send the dispatch request to another responder in the responder queue to ensure the timely arrival of an adequate number of responders. [0103][Fig. 7] discloses Queue manager 706 can also allow the dispatcher to track the progress of the response. Queue manager 706 includes a dispatched assets list which identifies the dispatched responders, the mode of transportation of the dispatched responders, an agency or team with which the dispatched responders are associated, qualifications of the dispatched responders, an estimated time of arrival of the dispatched responders, etc. [0104][Fig. 8A] discloses Dispatch Time, ETA, Max ETA, Update Dispatch [0038] discloses identify a maximum arrival time of responders. In one embodiment, responders may be considered effective (or relevant) for responding to an incident if they are estimated to be able to reach the incident location within the maximum arrival time. For example, the incident scenario may indicate a maximum arrival time of twelve minutes for an incident which is urgent in nature. As such, any responders for which an estimated time of arrival to the incident location exceeds twelve minutes may not (at least initially) be asked to respond to the incident. [0105][Fig. 8B] discloses dispatcher interface in accordance with an exemplary embodiment. Situation overview screen 805 provides a dispatcher with status information corresponding to a plurality of active incidents. The dispatcher can use situation overview screen 805 to simultaneously monitor the plurality of active incidents, to drill down and obtain additional information regarding any of the plurality of active incidents, and/or to close out incidents, Examiner notes: dispatches and time elapsed on the dispatch) 

Although implied, Pfeffer does not expressly disclose the following limitations, which however, are taught by Sipher,
...prior to expiration of the dispatch timer... (in at least [col7 ln45-65] determines 405 whether timer 109 has expired before device 101A exits geofence 302.)
...based on the dispatch timer... (in at least [col7 ln45-65] determines 405 whether timer 109 has expired before device 101A exits geofence 302.)

The reason and rationale to combine Pfeffer and Sipher are the same as recited above. 

As per Claim 13 and 20 for a method (see at least Pfeffer [0006]) and non-transitory computer-readable media (see at least Pfeffer [0054]), respectively, substantially recite the subject matter of Claim 6 and are rejected based on the same reasoning and rationale.


As per Claim 21, Pfeffer teaches: (Currently Amended) The dispatch management server of claim 1, wherein determining that the data indicates that at least one of the threshold values associated with the plurality of escalation control thresholds has been surpassed is based on at least one of: 
determining that the data indicates that the predictive ETA has expired ... the dispatch timer; determining that the data indicates that number of ETA extensions exceeds the maximum number of ETA extensions; or  determining that the data indicates that a number of times a dispatch of a new vehicle was initiated for the same incident due to the cancelation of a previous dispatch vehicle exceeds the maximum number of dispatches.  (in at least [0067] discloses The dispatch request also includes a timer indicating elapsed time since the dispatch request was sent or received.  [0088] discloses if responders are in possession of equipment to be used in responding to the incident, the responder queue(s) and the equipment queue(s) may be combined into a single queue which is used to ensure that a maximized amount of the resources identified in the incident scenario are dispatched to the incident.  [0091] discloses The responder can be considered to have not accepted the dispatch request if the responder has ignored the dispatch request (i.e., not sent a response) and/or if the responder has refused the dispatch request. The responder can be considered to have ignored the dispatch request if the responder does not provide a response within a predetermined time period such as 30 seconds, 60 seconds, etc.  If the responder has not accepted the dispatch request, a determination can be made regarding whether there is a subsequent responder in the responder queue to whom the dispatch request can be sent in an operation 550. [0094] The task management system can track the progress of the responder, and if the responder does not reach these various locations within a predetermined time of the estimated time, this can indicate a delay. In the event of a delay, the task management system or dispatcher may contact the responder to find out if there is a problem. Alternatively, or in addition, the task management system may send the dispatch request to another responder in the responder queue to ensure the timely arrival of an adequate number of responders. (Examiner note: exceeding maximum number of ETA extensions of “once” and selecting another/next dispatch specialist))

Although implied, Pfeffer does not expressly disclose the following limitations, which however, are taught by Sipher,
…prior to expiration of dispatch timer... (in at least [col7 ln45-65] determines 405 whether timer 109 has expired before device 101A exits geofence 302.) 

The reason and rationale to combine Pfeffer and Sipher are the same as recited above. 

As per Claim 22 and 23 for a method (see at least Pfeffer [0006]) and non-transitory computer-readable media (see at least Pfeffer [0054]), respectively, substantially recite the subject matter of Claim 21 and are rejected based on the same reasoning and rationale.





Conclusion
Way, US20140267394A1, A method of tracking at least one emergency service provider is disclosed. An electronic history is compiled that includes at least one identifier of a service provider, at least one identifier of an event to which the service provider responded, and GPS data identifying the geographic location of the service provider at each time interval within the duration of the event. A user interface within which is displayed a first identifier of a first event is generated to a display device. A selection of the event identifier is received from a user. In response to the selection of the identifier, an aerial view of a geographic region within which the first event took place is generated. At least one icon is displayed in the aerial view representing the service provider at the geographic location corresponding to at least one time interval during the event.

Suarez, US6212393B1, A method for communication between a dispatch center (16) and a plurality of wireless communication devices (36) within a vehicle dispatch system (10). The method includes receiving a request for dispatch (28) including an assignment location (66). An assignment message (32) including a first criteria paremeter (62) and a location parameter (50) is sent to the plurality of wireless communication devices (36). Each wireless communication device (36) receives the assignment message (32) including the first criteria parameter (62) and the location parameter (50), compares the location parameter (50) with a current location (56) using the first criteria parameter (62), transmit a reply (38) to the dispatch center (16) in response to the detection of an affirmative match.

Nykamp, US20160180708A1, Systems for heads-up display of transit industry vehicle information is provided. Information originating from various transit agency systems and arriving at transit industry vehicles may be selectively displayed on a heads-up display. Control and configuration of the information displayed on a heads-up display may be determined by a transit agency and may relate to data displayed on on-board mobile data terminals.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623